Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in  response to applicant’s communication filed on 05/19/22. Claims 1-20 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose:
A device comprising:
a substrate;
a first II-V compound layer over the substrate;
a second III-V compound layer over the first III-V compound layer, the second III-V compound layer having a greater band gap than the first II-V compound layer;
a third III-V compound layer over the second III-V compound layer, the third III-V compound layer and the first III-V compound layer comprising a same III-V compound;
a fourth III-V compound layer over the second III-V compound layer, a bottom surface of the third III-V compound layer and a bottom surface of the fourth III-V compound layer being in physical contact with a top surface of the second III-V compound layer, the fourth HI-V compound layer having a greater band gap than the first III-V compound layer; and
a passivation layer over the third II-V compound layer and the fourth III-V compound layer, a portion of the passivation layer extending between the third III-V compound layer and the fourth III-V compound layer, and being in physical contact with the second III-V compound layer,  as recited in claim 1. Claims 2-7 depend from claim 1 and are also allowable.
A device comprising:
a first semiconductor layer over a substrate, the first semiconductor layer comprising a first II-V compound;
a second semiconductor layer over the first semiconductor layer, the second semiconductor layer comprising a second IIJ-V compound different from the first III-V compound;
a third semiconductor layer over the second semiconductor layer, the third semiconductor layer comprising a p-doped first III-V compound;
a fourth semiconductor layer over the second semiconductor layer, the third semiconductor layer being interposed between two disconnected portions of the fourth semiconductor layer, the third semiconductor layer being spaced apart from the two disconnected portions of the fourth semiconductor layer, the fourth semiconductor layer comprising a third III-V compound;
a passivation layer over the third semiconductor layer and the fourth semiconductor layer, a bottom surface of the passivation layer being lower than a top surface of the third semiconductor layer and a top surface of the fourth semiconductor layer; and
a source/drain electrode extending through the passivation layer, the fourth semiconductor layer, and into the second semiconductor layer, as recited in claim 8. Claims 9-14 depend from claim 8 and are also allowable.
A device comprising:
a substrate;
a first GaN layer over the substrate;
a first AlGaN layer over the first GaN layer;
a p-doped second GaN layer over the first AlGaN layer, a width of the p-doped second GaN layer being less than a width of the first AlGaN layer; and
a second AlGaN layer over the first AlGaN layer, the second AlGaN layer having a greater aluminum content than the first AlGaN layer, wherein a sidewall of the p-doped second GaN layer faces a sidewall of the second AlGaN layer, as recited in claim 15. Calims 16-20 depend from claim 15 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Zhang (US 20140191240 A1) discloses a mesa structure having a plateau and formed by a method comprising: providing a dielectric film over a GaN material system based heterostructure; providing a photo resist mask over said dielectric film; etching said dielectric film and heterostructure dependently upon said photo resist mask into a mesa structure; and removing said photo resist mask and remaining portions of said dielectric film; a passivating nitride layer over said plateau and defining at least one opening; and a gate contact extending through said opening and in contact with the GaN material system based heterostructure, wherein a portion of said passivating nitride layer is under at least one portion of said gate contact.
Chiang (US 20140191240 A1) discloses a High Electron Mobility Transistor (HEMT) comprising: a gallium nitride (GaN) layer; an indium gallium nitride (InGaN) layer over and contacting the GaN layer; an aluminum gallium nitride (AlGaN) layer over and contacting the InGaN layer; a dielectric passivation layer over the AlGaN layer; a gate electrode over the AlGaN layer; and a source region and a drain region over the AlGaN layer, wherein the source region and the drain region are on opposite sides of the gate electrode, and wherein the source region and the drain region penetrate through the dielectric passivation layer to contact the AlGaN layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813